DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is requested to note that the Examiner for this application has changed. Future correspondence should be directed to Joseph Miano, Art Unit 1632, whose contact information can be found below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
 
Information Disclosure Statements
	The Information Disclosure Statement submitted on 03/28/2022 has been received and considered.

Status of the Claims
	Applicant’s arguments and amendments on 03/28/2022 have been received and entered into the application.
	It should be noted that there are two different claim 17s. As detailed below, these have been interpreted as claims 17-18.
Claims 1, 9-12, 15-18 are pending.
	Claim 1 is newly amended.
	Claims 1, 9-12, 15-18 are currently under examination.
	Rejections and/or objections not reiterated from the previous office action are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied.

Claim Objections
	Claim 15 is objected to for the following informalities:
	Regarding claim 15, the claim recites “at gel matrix” which appears to be a typographical error for “a”.
	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim. An amendment stating “a group” would be ameliorative.
Claims 9-12, and 15-17 are rejected for their dependency on indefinite claim 1.
Additionally, there are two different claim 17s. The second claim has been interpreted a claim 18.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 9-11, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahbazi et al. (Nature Cell Biology, 2016, previously cited 12/27/2021, hereafter “Shahbazi”) in view of Lakins et al. (Methods in Molecular Biology, Progenitor Cells, Chapter 24, 2012, hereafter “Lakins”) as evidenced by Miki et al. (Stem Cell Reviews, 2006, on IDS 03/28/2022, hereafter “Miki 2006”).

In regards to claims 1 and 15, Shahbazi teaches an in vitro culturing method for culturing human embryos through different implantation states (Abstract, p700). Shahbazi also teaches that the method led to the formation of a pro-amniotic cavity within the embryo (Abstract, p700) and amniotic ectoderm (p706, column 2, top paragraph; p705, Figure 4). Additionally, Shahbazi teaches that hPSCs (both human induced pluripotent and embryonic stem cells) were suspended into single cells and plated on IBitreated µ-plates (i.e. a solid support).
While Shahbazi teaches that the plates were coated with Matrigel (i.e. coated with a gel matrix) (p709, Methods, 3D culture of hPSCs), Shahbazi is silent on whether the gel matrix had a thickness of at least 60 µm. However, Lakins teaches a method of culturing hESCs on gel approximately 100 µm thick (p327, 3.3.1 Preparation of PA gel base, continuing on p329, first sentence). Lakins also teaches that according to elastic theory approximately 100 µm has been suggested as the minimum theoretical thickness in order to ensure that mechanical deformations exerted by surface bound cells are not propagated to the glass support (p338, note 34). Additionally, Lakins teaches that this method was developed to be an in vitro system that could more faithfully mimic in vivo epiblastic epithelium (p318, middle paragraph). As evidenced by Miki 2006, the epiblast gives rise to the amnion (p134, Development of the Amnion).
A person of ordinary skill in the arts would be motivated to modify the method of Shahbazi and use a gel with a thickness greater than 60 µm because a gel thickness of greater than 60 µm is essential for ensuring cells maintain proper morphology in vitro when studying embryogenesis. Furthermore, because Lakins teaches that the method produced cells with proper morphology (p319, Figure 1), and because Shahbazi and Lakins are in the same technical field of using hESCs to study embryogenesis, it can be done with predictable results and a reasonable expectation of success.
In regards to whether cells were surrounded by a gel matrix, Shahbazi also teaches that following attachment to the Matrigel, the medium was removed and a subsequent medium, supplemented with 5% Matrigel, was added to the culture (i.e. cells coated further with gel matrix) (p709, Methods, 3D culture of hPSCs).
In regards to whether cells were cultured under conditions such that amnion-like tissue was generated, again Shahbazi teaches that cells were cultured under conditions that led to the formation of a pro-amniotic cavity within the embryo (Abstract, p700) and amniotic ectoderm (p706, column 2, top paragraph; p705, Figure 4). While Shahbazi teaches that they were unable to recapitulate formation of the amniotic epithelium (p707, column 2), claim 1, as amended is not limited to the amniotic epithelium, but rather “amniotic tissues” which broadly incudes amniotic ectoderm, at least.
In regards to claims 9 and 10, Shahbazi teaches that the gel matrix employed in their method was Matrigel, a natural polymeric hydrogel and the tradename for a solubilized basement membrane preparation extracted from the Engelbreth-Holm-Swarm (EHS) mouse sarcoma (p709, Methods, 3D culture of hPSCs).
In regards to claim 11, Shahbazi teaches that hESCs and hiPSCs self-organized around a central lumen, and developed cysts that were apico-basally polarized (i.e. asymmetric cyst) (Page 704-706, human pluripotent stem cells (hPSCs) recapitulate the events of polarization and lumenogenesis).
In regards to claim 18, while Shahbazi, as suggested by Lakins, is silent on whether the amnion-like tissues express one or more the markers selected from the groups of markers in claim 18, since Applicant’s disclosure (Specification, claim 1) indicates that contacting hiPSCs and hESCs on a support with a thickness of at least 60 µm, coating those cells with a gel matrix, and culturing those cells under conditions that support generation of amnion-like tissues, is sufficient to cause tissues to express these markers, and since Shahbazi, as suggested by Lakins, carries out these steps, the reference cell method is deemed to inherently express the markers in claim 18 as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the combined teachings of Shahbazi render the invention unpatentable as claimed.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shahbazi, in view of Lakins, as evidenced by Miki 2006, as applied to claims 1, 9-11, 15, and 18 above, and further in view of Shin et al. (Nature Protocols, 2012, previously cited, previously cited 12/27/2021, hereafter “Shin”) and Lesher-Perez et al. (Biotechnology Journal, 2013, previously cited 12/27/2021, hereafter “Lesher-Perez”).
In regards to claim 12, neither Shahbazi nor Laskins teaches that amnion-like tissues were generated in a device comprising parallel first, second, and third channels wherein said first and second channels are cell channels comprising a loading reservoir operably linked to said third channel comprising a gel interaction matrix. 
However, Shin teaches a microfluidic platform comprising hydrogel incorporating chambers between surface-accessible microchannels (Abstract, p1247). Shin teaches that the microfluidic systems were fabricated in PDMS using standard soft lithographic methods and contain four gel regions and three channels in parallel, each of which was individually accessible (p1248, Experimental design, paragraph 01; Fig. 1 (see below)). Shin further teaches that a cell population can be cultured in the center channel with the other two side channels acting as a control and condition channel, respectively (p1248, Experimental design, paragraph 01). Additionally, Shim teaches that cell channels were separated by a channel comprising hydrogel and can be used to study a variety of cell culture conditions depending on which channels or gel regions contain cells, the types of cells used, and the nature of the biochemical gradients or flow that are imposed (Fig. 1; Experimental design, paragraph 01; hMVEC loading and culture in microfluidic platform, paragraph 01; Anticipated results, paragraph 02). For example, Shin teaches that human microvascular endothelial cells (hMVECs) could be seeded via a reservoir into the center channel with another cell type (e.g. cancer cells) seeded and cultured in the side channel to study paracrine interactions across the hydrogel (indicating the two cell channels are operably linked to the gel interaction matrix) (Experimental design, paragraph 01; hMVEC loading and culture in the microfluidic platform, paragraph 01; Anticipated results, paragraph 02).

    PNG
    media_image1.png
    208
    520
    media_image1.png
    Greyscale







Shin also teaches their platform is beneficial for a number of reasons, such as the capability of introducing defined biochemical and biophysical stimuli to multiple cell types over larger distances to mimic in vivo conditions (Abstract, p1247). Furthermore, their platform allows for the time-dependent manipulation of flows and concentration gradients and can be useful for studying cell-cell communication, cell-matrix interactions, drug and toxicity screening, cell population dynamics, cell survival, proliferation, migration, morphogenesis, and differentiation under controlled conditions (Abstract; Introduction, paragraphs 01-02).
Additionally, Lesher-Perez teaches that conventional culture systems are often limited in their ability to regulate the growth and differentiation of pluripotent stem cells (Abstract). They teach that microfluidic systems can overcome these limitations by providing defined growth conditions with user-controlled spatiotemporal cues (Abstract). Additionally, microfluidic systems can allow researchers to modulate self-renewal and differentiation through biochemical and mechanical stimulation, as well as microscale patterning and organization of cells and extracellular materials (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of culturing amnion tissue taught by Shahbazi, as suggested by Lakins, to include culturing the cells in a device comprising a parallel first and second channel operably linked to a third channel comprising a hydrogel (i.e. gel-interaction matrix). One of ordinary skill in the art would have been motivated to do so to investigate cell-cell communication, cell-matrix interactions, drug toxicity, and morphogenesis/differentiation under controlled conditions, as taught by Shin. One of ordinary skill would have a reasonable expectation of success as Lesher-Perez teaches that microfluidic systems can overcome some of the limitations of conventional culture systems and better support self-renewal and differentiation of cell types such as pluripotent stem cells.
Therefore, the combined teachings of Shahbazi, Lakins, Shin, and Lesher-Perez renders the invention unpatentable as claimed.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shahbazi, in view of Lakins, as evidenced by Miki 2006, as applied to claims 1, 9-11, 15, and 18 above, and further in view of Taniguchi et al (Stem Cell Reports, 2015, on IDS 03/28/2022, herafter “Taniguchi”) and Wang (World Journal of Gastroenterology, 2004, hereafter “Wang”) as evidenced by Angelo et al. (Journal of Cellular Physiology, 1989).

In regards to claim 16, Shahbazi teaches does not explicitly teach that cells were cultured for 24 hours after plating cells on a solid surface, but before surrounding cells with a gel matrix. However, Taniguchi teaches that human pluripotent stem cells form two-cell cysts within 20hrs of plating (Abstract, p954) Tanigichi also teaches that it is at this developmental time point when cells have the protein expression, organelle formation, and morphology needed to promote lumen formation (Abstract, p954). Taniguchi also teaches that when hESCs and hiPSCs were plated at low densities, the first mitotic event frequently generated a two-cell cyst with a cellular domain that matured into a lumen (p954, Introduction, column 2, last paragraph). Taniguchi also teaches that cysts collapse after 5 days in 2D cultures, but can persist when covered with gel overlays (p955, Lumen shape can be manipulated).
While Taniguchi does not specifically teach that cells were covered 24hrs after being plated, it would be obvious to a person of ordinary skill in the arts to cover cells after 20hrs and before 5 days because this is when human embryonic cells produce the protein expression, organelle formation, and morphology needed to promote efficient lumen formation. In regards to covering cells after 20hrs specifically, as evidenced by Angello, it is known in the art that in vitro senescence (cessation of cellular division) is caused by a progressive increase in the mean cell volume after successive progeny within clonal lineages (Abstract, p288). Therefore, a person of ordinary skill in the arts would be motivated to cover cells as early as possible to avoid cells becoming overly large. In regards to 24hrs specifically, neither the claims not the specification points to a criticality in covering cells after 24hrs as well. Therefore, since Taniguchi teaches that cells produce the protein expression, organelle formation, and morphology needed to promote efficient lumen formation after 20hrs and that lumens can be maintained if covered before 5 days, a person of ordinary skill in the arts could arrive at covering cells after 24hrs, specifically, as a matter of routine optimization. According to MPEP 2144.05(II)(A), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Furthermore, Wang teaches that hepatocytes were seeded on plates precoated with collagen gel, and after 24hrs coated with another layer of collagen, establishing a “sandwich configuration” (Abstract, p699). Wang also teaches that after the final coating layer cells maintained typical polygonal shapes and polarity over culturing time, and developed clear cellular borders that indicated the formation of bile canaliculi (p700, Morphological changes of hepatocytes cultured in sandwich configuration). Furthermore, Wang teaches that it is known in the art that this sandwich configuration can create a more in vivo-like matrix environment (p701, Discussion, column 2, last paragraph).
While Wang is culturing hepatocytes, not amnion-like tissues, a person of ordinary skill in the arts would still be motivated to modify the method of Shahbazi, as suggested by Lakins, and cover cells after 24hrs because, as taught by Taniguchi above, that would give cells enough time to produce the protein, form organelles, and develop the morphology needed to promote efficient lumen formation before being locked in place, but, as taught by Wang, would also allow cells to develop in a more in vivo-like environment afterwards. Furthermore, because sandwich techniques are known in the field, and can be used for a variety of cell types, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Shahbazi, Lakins, Taniguchi, and Wang renders the invention unpatentable as claimed.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shahbazi, in view of Lakins, as evidenced by Miki 2006, as applied to claims 1, 9-11, 15, and 18 above, and further in view of Fu et al. (Nature Methods, 2010, previously cited 12/27/2021, hereafter “Fu”).

In regards to claim 17, neither Shahbazi nor Lakins teaches that the solid support comprised PDMS microposts with a height of 5-10 µm.
However, Fu teaches that recent evidence suggests that mechanical properties of the extracellular matrix (ECM) mediate cell signaling, proliferation, differentiation, and migration (Page 733, paragraph 01). For example, altering the density of hydrogels (and therefore rigidity) from natural ECM proteins caused dramatic effects on cell adhesion, morphology, and function (Page 733, paragraph 01). However, Fu teaches that altering the density of hydrogels also impacts the amount of ECM ligands present, creating uncertainty regarding the specific contribution of matrix rigidity (Page 733, paragraph 01). Alternatives to natural ECM include synthetic analogs, however altering cross-linking (to change rigidity) can also affect other material properties such as porosity, surface chemistry, backbone flexibility, and binding properties of immobilized adhesive ligands (Page 733, paragraph 01). As such, Fu teaches a method for modulating substrate rigidity independently of effects on adhesive or other material surface properties using elastomeric microposts (Abstract; Page 733, paragraph 02). They teach that microposts were constructed by replica-molded arrays of hexagonally spaced poly(dimethylsiloxane) (PDMS) microposts from microfabricated masters, which presented the same surface geometry but differed in post heights to control rigidity (Page 733, paragraph 02). They teach that their micropost array library spans more than a 1,000 fold range of rigidity (Page733-734, bridging paragraph). As part of their examples, Fu teach the use of microposts that were 0.97uM, 6.1uM, and 12.9uM in height which correspond to high, medium, and low rigidity, respectfully (Figures 1 and 3). Using their model, they found that micropost rigidity skewed mesenchymal stem cell (MSC) differentiation towards specific lineages, with increased rigidity supporting osteogenic differentiation and reduced rigidity supporting adipogenic differentiation (Page 735, paragraphs 01-02). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of culturing amnion tissue taught by Shahbazi to include culturing hESCs and/or hiPSCs on a solid support and/or surface comprising PDSM microposts, and to optimize the height of said microposts to control surface rigidity. One of ordinary skill in the art would have been motivated to do so to investigate the effect of surface rigidity on embryonic development and/or differentiation (i.e. into amnion-like tissue) in the absence of confounding variables, as taught by Fu. Additionally, one of ordinary skill in the art would be motivated to utilize PDMS microposts and optimize their height to improve on the culture method of Shahbazi, as they teach an in vitro culture system is needed to model the implantation stages of pregnancy. 
Furthermore, while Shahbazi teaches an improved in vitro culture system for modeling the implantation stage, they acknowledge their model is incomplete and does not fully recapitulate all of the complex aspects of human embryogenesis in vivo, such as the formation of amniotic epithelium (Discussion, paragraph 01 of Shahbazi). They suggest that additional signals, possibly from the extraembryonic tissue, may be required for modeling amnion formation in vitro (Discussion, last paragraph of Shahbazi et al). Fu teaches the mechanical properties are one such signal that can mediate cell signaling, proliferation, differentiation, and migration (Page 733, paragraph 01 of Fu). As such, one of ordinary skill would be motivated to try altering the mechanical properties in the method of Shahbazi to better model embryogenesis in vitro. One of ordinary skill would have a reasonable expectation of success as Fu teaches a method for producing PDSM micropost, and demonstrated their compatibility with culturing mesenchymal stem cells. Additionally, Fu demonstrated that matrix rigidity had a direct effect on the differentiation potential of mesenchymal stem cells, with more rigid surfaces promoting osteogenic differentiation and less rigid promoting adipogenic differentiation (Page 735, paragraphs 01-02 of Fu). As such, one of ordinary skill would reasonably expect that PDMS microposts would similarly support the growth of pluripotent stem cells, and that altering their surface rigidity (by changing their height) would alter the differentiation programs of the cultured pluripotent stem cells. As surface rigidity was demonstrated to be a result effective variable by Fu, that is altering surface rigidity directly affected differentiation outcomes, it would have been within the purview of one of ordinary skill in the art to optimize such conditions for the purpose of directed stem cell differentiation.
Therefore, the combined teachings of Shahbazi, Lakins, Shin, and Fu renders the invention unpatentable as claimed.


Response to Arguments
Applicant’s arguments dated 03/28/2022 have been fully considered but are not persuasive as explained in detail below.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 8-12, as originally examined (12/27/2021), under 35 U.S.C. 103 have been fully considered and are persuasive due to Applicant’s amendment of claims, Therefore, the rejection has been withdrawn. However, upon further consideration of newly amended claims a new groups of rejection is made under 35 U.S.C. 103 over Shahbazi in view of Lakins as evidenced by Miki 2006, as detailed above.

Applicant argues that Shahbazi does not teach or suggest that amnion-like tissue can be prepared from hiPSCs or hESCs. As evidence, Applicant contends that Shahbazi teaches that cells retain pluripotency markers such as OCT4, and only develop to the point of lumen development. Applicant further contends that the methods of the presently claimed invention develop squamous cysts that lose OCT4 expression, develop amnion-like morphology, and express amnion-specific markers as in claim 18 (Response p7).

Applicant’s arguments have been fully considered, but are not found persuasive.
As detailed above, Shahbazi teaches that cells were cultured under conditions that lead to the formation of a pro-amniotic cavity within the embryo (Abstract, p700) and amniotic ectoderm (p706, column 2, top paragraph; p705, Figure 4) which are amniotic-tissues. While Shahbazi teaches that they were unable to recapitulate formation of the amniotic epithelium (p707, column 2), claim 1, as amended is not limited to the amniotic epithelium, or other specific amniotic tissues, but rather “amniotic tissues” broadly. 
In regards to OCT4 expression, while Shahbazi teaches that cells expressed OCT4, the claims as amended are not limited to exclude cells that express OCT4. Claim 1 is not limited to squamous cysts, but broadly to “amniotic-tissues” which may be cells that express OCT4. Additionally, claim 1 is not limited to the markers recited in claim 18.
Furthermore, even if it were, as the combined method of Shahbazi and Lakins still teach the same steps, and because the steps are the same, the resulting cells or cellular tissues are the same as well. 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.

	Applicant argues that the development of squamous cysts in Gel-3D is inhibited as thickness of the gel is decreased to 60 µm or 20 µm, and were unexpected and not obvious in light of the teachings of Shahbazi alone or in combination with Fu, Miki (Stem Cells, 2005, previously cited 12/27/2021, hereafter “Miki 2005”), Shin, or Lesher-Perez (Response, p7).

	As detailed above, a new grounds of rejection, for amended claim 1, is based on Shahbazi, in view of Lakins, as evidenced by Miki 2006. As detailed above, but in brief, Lakins teaches that, according to elastic theory, a gel thickness of approximately 100 µm has been suggested as the minimum theoretical thickness to ensure that the mechanical deformations exerted by surface bound cells are not propagated to the glass support (p338, note 34), and that using this thicker gel more faithfully mimic in vivo epiblastic epithelium (p318, middle paragraph). Therefore, at a minimum, a person of ordinary skill in the arts would be motivated to use a gel thickness of greater than 60 µm because it would more closely mimic in vivo conditions, and consequently because it is more like an in vivo settings the development of cellular tissue that more closely resemble tissues that develop in vivo would be expected.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632